﻿
























258.	It is my special pleasure to offer my warmest congratulations to Mr. Lievano of Colombia on his election to the presidency of the General Assembly. His election is a tribute to and a just acknowledgement of his high personal qualities, his experience of world affairs and the constructive part his country plays in the international arena. We welcome the fact that he represents a country with which Greece is linked by traditional friendship and by a common cultural heritage which goes back to the roots of the Greco-Roman world.
259.	I am pleased also to take this opportunity of expressing; to our Secretary-General, Mr. Waldheim, our gratitude and deep appreciation for the high-mindedness and the great competence with which he carries out his important task.
260.	We welcome with joy also the admission to the United Nations of Solomon Islands, which yet again confirms the principle of universality of our Organization, and we wish to convey to that new Member our sincere congratulations and warmest wishes for the happiness and prosperity of its people.
261.	The Secretary-General's report on the work of the Organization, which is most clear and lucid, deserves all our attention. The analysis made by the Secretary-General of the world situation and the present state of progress in the solution of international problems does not, I regret to say, differ very much from the comments and observations which we ourselves have had occasion to make over the last few years. Indeed, the increase in the number of situations of conflict throughout the world and the marked tendency among States to avoid bringing their disputes before international bodies or even seeking the protection of the Security Council, which is entrusted with the responsibility for the maintenance of international peace and security, is sufficient proof that we are still a long way from achieving the ideals of the Charter, and in particular from devising an effective system of security and a world order which would enable peoples to live without fear and to devote their efforts to their own development and welfare.
262.	The causes of this disquieting situation are unfortunately familiar. Do we have to say again that the resurgence of unhealthy nationalism, violence and the use of force against the weakest and the disregard of the principles of the Charter and the resolutions of the United Nations are in flagrant conflict with an international society as contemplated after the Second World War?
263.	In these circumstances it can come as no surprise that, despite every effort made in the past year, solutions to the major international problems, and in particular those of the Middle East, southern Africa and Cyprus, mentioned expressly by the Secretary-General in his report, continue to elude us. I hasten to add that this discouraging situation can scarcely be attributed to the Charter, which has never had the chance of being applied in toto, and even less can it be attributed to the Organization itself.
264.	As the Prime Minister of my country said during the tenth special session of the General Assembly devoted to disarmament, it is only within the framework of an international community which is inspired by the lofty principles of the Charter, and which applies them, that we
shall be able to safeguard peace and give the United Nations the means to see that its resolutions and decisions are respected. In that context we might also give thought to a gradual reduction of military expenditure, which would enable those countries now groaning under the overwhelming burden of armaments to devote the major part of their resources to their own economic .and cultural development. States Members will therefore have to show political will in order to strengthen the role and effectiveness of the Organization and make it capable of carrying out the mission entrusted to it under the Charter.
265.	The period just before this session of the General Assembly was a period of the greatest activity at the world level and one of the most rich in international meetings.
266.	I shall not go through the results of all such meetings, which are quite recent. Rather, I should like to take the opportunity to give my Government's views and to express its position on some problems of particular concern to us.
267.	May I first assure the Assembly that my country's foreign policy is based entirely on the principles of the United Nations Charter, on international law, on the principles of the Final Act of the Helsinki Conference, on the non-use of force, or the threat of force, and on the settlement of disputes between States by peaceful means, and on the desire for a relationship of co-operation and friendship with all countries, particularly those closest to m.
268.	Having supported the policy of detente, Greece has contributed energetically, by taking specific initiatives, to the promotion of that policy, and intends to continue to do so. At the same time, Greece has regard to its national security and is determined to defend itself against any pressure or threat.
269.	With reference to the crucial problem of disarmament, we consider that the tenth special session of the General Assembly broadly accomplished its mission, thanks to the efforts of all the participating countries. It gave a new impetus to the cause of disarmament, drafted a Programme of Action [resolution S-10/2, sect. Ill] at the world level aimed at general and complete disarmament under strict international control, in the sphere of both conventional weapons and nuclear devices, and gave the international community machinery that could help to check the senseless arms race. Those are encouraging results which we can welcome, and which in our view justify hope for real progress, to which the convening of a new session of the General Assembly at a later stage could give new momentum.
270.	A world conference on disarmament could also help if it were properly prepared. It goes without saying that the nuclear Powers will have a particularly important role to play in this respect.
271.	In this context, should we stress the importance of the accession of all countries to the Treaty on the Non-Proliferation of Nuclear Weapons? Greece hopes so. But it also wishes to stress the need to provide for the non-nuclear States which have accepted these obligations the scientific and technological means to enable them to use nuclear energy for peaceful purposes.
272.	In view of its vital importance, we hope to see as soon as possible the conclusion of an agreement between the United States of America and the Union of Soviet Socialist Republics during the second series of the Strategic Arms Limitation Talks. It is also important to speed up the conclusion of a treaty on the complete prohibition of nuclear tests. Finally, Greece, convinced that negotiations on a reduction of arms and forces in central Europe will help the cause of detente, hopes that these negotiations Will begin in the near future. Of course, such an outcome must not weaken the security of participating States, including-and this is a point which we wish particularly to stress—the security of those countries on the flanks of Europe.
273.	The position of Greece on the problem of the Middle East and the problem of southern Africa derives from the immutable principles of the Charter. As we have repeatedly said in this Assembly, Greece is opposed to the acquisition of territory by force. It is in favour of a negotiated settlement of the problem of the Middle East based on the resolutions of this Assembly and of the Security Council.
274.	Those resolutions provide for the withdrawal of Israeli troops from Arab- territories which have been occupied since 1967, respect for the sovereignty, territorial integrity and independence of all countries in the region, and recognition of the legitimate rights of the Arab people of Palestine, including their aspiration to a national home.
275.	The Camp David meetings and the agreements reached there may be a step in the right direction, in so far as they seek to apply the principles that I have just mentioned. But we must not lose sight of the fact that our aim is a comprehensive solution, a settlement which, in order to secure the agreement of all concerned, must be seen as just and equitable by all the parties concerned, including the Arab people of Palestine. From this point of view there is still a long and arduous road ahead of us.
276.	We cannot speak of the problem of the Middle East without thinking of the tragedy that our friends in Lebanon are suffering. We hope with all our heart that peace will return to that tormented country. For the immediate future, we advocate the strict application of Security Council resolutions 425(1978) and 426(1978) and the restoration of sovereignty and the effective authority of the Government of Lebanon throughout its territory, particularly in the south.
277.	Greece was among the first countries to apply strictly and faithfully the principle of the self-determination of peoples during the historic process of decolonization. Consequently, Greece has from the beginning supported the implementation of resolutions of the Security Council and the General Assembly on the exercise of the inalienable right of the Namibian people to self-determination and independence. We believe that the proposals put forward by the five Western States members of the Security Council are still the best way to achieve a negotiated settlement in accordance with Security Council resolution 385 (1976). Therefore we cannot but deplore the fact that those proposals were rejected by the South African Government. We should like to express the deep concern with which we should view any possible failure of the present efforts. Such a failure would be disastrous for peace and stability in the region.
278.	The same considerations guide us with regard to Southern Rhodesia. On the basis of the principle of majority rule, we do not believe that it is possible to find a peaceful solution without taking into account the views of all the interested parties and the freely expressed will of the people of Zimbabwe.
279.	As for South Africa, we regret that, as the Secretary-General points out in his report, "there is little or no indication that its Government is moving away from its basic policy of institutionalized racial discrimination" [see A/3311, sect. III]. I take this opportunity to repeat that Greece most emphatically condemns apartheid and any form of racial discrimination. We shall unfailingly give our support to international efforts to ensure respect for human dignity, the. principle of equality, and the security and progress of all peoples in the region, without discrimination on grounds of race, colour or religion. More generally, we wish to stress the importance of respect for the independence, sovereignty, inviolability of frontiers and territorial integrity of all the African States, in accordance with the principles of the United Nations Charter and the decisions of the OAU. It also seems to us to be essential that the introduction of elements of unrest of any kind into those countries be most carefully avoided.
280.	I wish not to draw attention to three important subjects—namely, human rights, the North-South dialogue and the law of the sea.
281.	With reference to human rights, we too note, if not general improvement in the real conditions prevailing in different parts of the world, at least a greater mobilization of the competent bodies of the United Nations, and in particular of world public opinion, with a view to the implementation of the Universal Declaration of Human Rights and respect for the fundamental freedoms enshrined in the Charter. Greece, which is firmly committed to the struggle against violations of human rights and against every form of racial discrimination, has taken certain initiatives on the specific question of torture and other inhuman or degrading punishment or treatment. It is our intention to continue our action as vigorously as possible within the United Nations framework.
282.	We cannot derive the same satisfaction from the results of the North-South dialogue. We do not conceal our disappointment that the: recent session of the Committee Established under General Assembly Resolution 32/174 has made no progress. We are troubled by that failure, in view of the seriousness of the world economic situation, the effects of which are painfully felt by the developing countries. As we have said in the past, we consider it urgent to carry out a restructuring of international society on the basis of a more equitable distribution of resources in order to achieve our aim, which is the establishment of a new economic order. In today's world, which is characterized by the interdependence of peoples, we cannot hope that fruitful co-operation can be established among nations before these unacceptable disparities and miseries have disappeared from all regions of the world.
283.	As for the law of the sea, we are following with the greatest interest the progress of the Third United Nations Conference on the Law of the Sea, whose last session has
just concluded in New York. We venture to hope that the Conference on the Law of the Sea will lead to a new international convention regulating all aspects of this vast problem. Of course, it is indispensable that the final text should contain precise regulations which are absolutely unambiguous, and that binding international machinery should be provided for the settlement of disputes between States, by peaceful means and on the basis of international law and its practice.
284.	I have left the matter of Cyprus for the end of my statement. Once again we must note that the Secretary-General, in his report, deplores the absence of progress towards a settlement of the Cyprus problem. Indeed, the Secretary-General, to whom we owe all our gratitude for his untiring efforts in carrying out his mandate on the problem of Cyprus, affirms that the outcome of the efforts made to settle this problem is extremely discouraging, since it has been impossible to establish a basis for the positive resumption of the intercommunal talks, and that the situation in the island continues to pose a threat to stability and friendly relations in the Eastern Mediterranean.
285.	None the less, four years have elapsed since this Assembly adopted resolution 3212 (XXIX), ratified by Security Council resolution 365 (1974). These have been four years of suffering and pain for the 200,000 Greek Cypriot refugees driven from their homes—four years of refusal by the party in possession to make reasonable proposals that would open the way towards constructive and fruitful dialogue; four years, too, of persistent efforts to impose faits accomplis which the conscience of this Assembly, representing, in the final analysis, the world conscience, resolutely rejects. These circumstances demonstrate a singular contempt for the principles of the Charter and of the Universal Declaration of Human Rights.
286.	I wish to declare on behalf of my Government that we favour a just and lasting settlement of the Cyprus problem within the framework of General Assembly and Security Council resolutions and that we shall lend all our assistance to assist the Secretary-General in carrying out his mandate of good offices with a view to settling this problem through negotiations between the two communities. To this end it would suffice for the proposals of the Turkish side to derive, however slightly, from the substance and spirit of our Organization's resolutions.
287.	We know that the Government of Cyprus shares this same desire, and we will give full support to that Government in the hope that the Secretary-General's efforts will lead, with the assistance of other peace-loving and justice-loving Governments, to a resumption of the negotiating process in serious and positive conditions.
